RESCRIPT
BLODGETT, J.
These two eases were heard upon motions for new trials by defendant after verdict of the jury for plaintiffs respectively.
The cause relied upon by defendant is that subsequent to any negligence that might be imputed to defendant’s chauffeur as causing plaintiff to leave the road in the car driven by him, the plaintiff was guilty of contributory negligence in failing to stop his car before collision with a telegraph pole some distance away. By shutting off power and applying brakes, it is contended, and it seems probable, plaintiff could have stopped his car before reaching the pole and thus avoided the collision. The question as to whether plaintiff exercised due care after leaving the road under the circumstances disclosed by the testimony was submitted to the jury, and the Court cannot say there was no evidence upon which the jury could base the verdict as to negligence, or that the preponderance of the evidence weighed so greatly in defendant’s favor as to warrant the granting of a nev% trial.
Motions denied.